On October 13, 1995, the defendant, Jeremiah W. Thieszen was convicted in this Court of the crimes of Count I: Aggravated Kidnapping (Felony) and Count II: Robbery (Felony). It is ordered, adjudged and decreed that the said Jeremiah Thieszen be committed to the Department of Corrections pursuant to Section 46-18-201(e), Montana Code Annotated to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment as follows: 1. On Count I: Aggravated Kidnapping (Felony) the defendant is hereby sentenced for the term of ten (10) years; It is further ordered that because the defendant, while engaged in the commission of the offense of Count I: Aggravated Kidnapping (Felony) knowingly used a weapon, to wit: a knife; he is hereby sentenced to the term of three (3) years to the Department of Corrections under the authority of 46-18-221, Montana Code Annotated. This term shall be served consecutively with the term imposed for the commission of the crimes of Count I: Aggravated Kidnapping (Felony) as charged in the Information. 2. On Count II: Robbery (Felony) the defendant is hereby sentenced for the term of ten (10) years to run consecutively with Count I of this criminal cause; It is further ordered that because the defendant, while engaged in the commission of the offense of Count II: Robbery (Felony) knowingly used a weapon, to wit: an iron skillet; he is hereby sentenced to the term of two (2) years to the Department of Corrections under the authority of 46-18-221, Montana Code Annotated. This term *30shall be served consecutively with the term imposed for the commission of the crimes of Count II: Robbery (Felony) as charged in the Information. 3. Defendant shall receive credit for time spent in Johnson County, Buffalo, Wyoming, and the Yellowstone County Detention Facility at Billings, Montana, for a combined total of 200 days. It is recommended that defendant Jeremiah Thieszen be considered for placement at the Swan River Correctional Training Center (boot camp). It is further recommended to the Department of Corrections to have said defendant evaluated to determine whether or not defendant should take medication for the medical problem of attention deficity hyperactivity disorder and recommends defendant be provided with all the resources available for psychological and psychiatric treatment for his mental health disorders, and that if the Department sees fit to release defendant for some sort of parole or other forms of non confinement, that the Department requires as a condition continued mental health treatment. It is further ordered that additional special conditions shall apply as stated in the October 13, 1995 judgment.
DATED this 19th day of March, 1996.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal